DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 1-28 and 30-31 are allowable. The restriction requirement between methods, as set forth in the Office action mailed on 12/5/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/4/2019 is WITHDRAWN	.  Claim 29, directed to a method is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

EXAMINER'S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Alexa Hunter on 5/4/2021.

The application has been amended as follows: 
Claim 1
Line 11, change “composite fluid, in the first” to - - composite fluid
Line 14, please amend as follows:
- wherein the flow of the process fluid the composite fluid - - 

Claim 2
Line 1, - - The method of claim 1, wherein the pharmaceutical product includes… - -

Claim 4
CANCEL CLAIM 4

Line 2, - - pressure across the size exclusion viral filter

Claim 20
Line 7, - - and

Claim 23
Line 2, - - convey the process fluid the composite fluid from the first reservoir - -

Claim 24
Line 2, 
- - to convey the process fluid or the composite fluid to the destination reservoir - -

Claim 25
Line 2, - - convey the process fluid the composite fluid - - 
Line 4, - - the first the second eluent

Claim 26
Line 2, - - the process fluid the composite fluid - -

Claim 27
Line 1, - - system includes a 
Line 2, - - the flow of the first the second eluent - -

Line 1, - - wherein flow of the process fluid the composite fluid from the - -
Line 2, - - absence of a stoppage of the the process fluid or the composite fluid flow - -

Claim 29 (REJOIN)
Line 17, - - wherein the flow of the process fluid the composite fluid from the - -

Claim 30
Line 2, - - 

END CLAIM AMENDMENTS

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767.  The examiner can normally be reached on M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778